[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 405 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 406 
The narrow question is presented under this legislation as to whether the volunteer firemen of the village and afterwards city of Watertown are entitled to exemption from county and state taxes in the amount of five hundred *Page 409 
dollars assessment, or whether the assessment is limited to municipal taxation.
On behalf of the relator it is argued that the proper construction of the exemption from taxation to the amount of five hundred dollars assessment relates, not only to municipal but to county and state taxation, and that practical construction has been given the statute to that effect for many years prior to the year 1903.
On behalf of the common council of the city of Watertown and the board of supervisors of Jefferson county it is insisted that the county of Jefferson and the state of New York are in no way benefited by the services of the volunteer fire department of the city of Watertown, and that the intention of the legislature in providing that a person who had completed a service of five years or over in the department should be "exempt from taxation to the amount of five hundred dollars assessment," must be deemed to have related to a local exemption, and to have referred to the assessment in the village or city of Watertown for local purposes. It is further argued that if the legislature intended to make this exemption from taxation general as to the county and state assessments, it would have expressed it in language clear and unmistakable.
As to the argument of practical construction, it is pointed out that for a number of years last past and more particularly since March 10, 1903, the board of supervisors of the county of Jefferson has, at the different sessions since that time, raised the question as to the right to deduct the claimed exemption of five hundred dollars as against the payment of state and county taxes, and the matter has been repeatedly brought up at different times before the board during that period. It further appears that at a session of the board held in November, 1903, a resolution was passed referring the question of law involved to the attorney-general of the state, who decided that exemption should not be taken into account in determining proportion of the state and county taxes. In November, 1904, proceedings were had in the board that resulted in a submitted case under section 1279 of the Code *Page 410 
of Civil Procedure, in which the county of Jefferson was plaintiff and the city of Watertown and Robert J. Hale, as chief engineer and president of the Watertown Volunteer Exempt Fire Department, were defendants. In this submitted case a recovery was sought on behalf of the county against the city of Watertown for the amount of the taxes which would have been paid to the county for the preceding six years except for the allowance of the alleged erroneous exemptions amounting to $4,051.91.
The learned Appellate Division in the fourth department held that the exemptions only related to the taxes levied for municipal purposes, but refused to order judgment against the city of Watertown in favor of the county of Jefferson, as was stipulated in the submission. The opinion states in this regard (County of Jefferson v. City of Watertown, 98 App. Div. 494,498) as follows: "The stipulation does not alter the facts, and in any event, as it is palpable that the plaintiff is not entitled to judgment against the city, we are not disposed to award it. Judgment should, therefore, be rendered on the submission in favor of the defendant, but without costs."
No opinion was handed down by the Appellate Division in the case at bar, but it appears by affidavit that the opinion in the submitted case by Mr. Justice SPRING was adopted and is printed in this record.
Referring, briefly, to the exemptions allowed by the legislature, we find that under the law of 1831 (supra) the exemption was from service on juries in courts of record and in the militia, with an exception not important here. This language relates to jury and military duty that the fireman owed in common with other citizens residing in the municipality, and by reason of his rendering to his fellow-citizens protection from fire by night and day he was absolved from these additional civil burdens.
The law of 1859 (supra) provided an exemption from poll tax; here we have a release from a further local burden; also releasing all real and personal property of fire department from taxation. *Page 411 
In the act of 1861 (supra) there is an exemption from taxation to the amount of five hundred dollars assessment and from poll tax. The drafter of this statute was evidently unaware of the provisions of the act of 1859, as exemption from poll tax was there allowed. It is, however, evident that in treating this statute the writer had in mind release from local obligations; and it seems a strained and unnatural construction that seeks to impose a burden upon the taxpayers of the county of Jefferson, and more particularly the state of New York, in providing a suitable reward for the firemen who were engaged in protecting the property of the residents of the city of Watertown.
In the act of 1869 (supra) creating Watertown as an incorporated city we find no change in legislative intention, but a general provision at the close of the section we have already quoted, turning the village fire department into a city fire department, "without substantially changing the powers, rights, duties and privileges of the said fire department."
In the General Tax Law (Laws of 1896, chapter 908), section four indicates the property exempt from taxation throughout the state, and in subdivision eight thereof it is provided that the real property of an incorporated association of present or former volunteer firemen, actually and exclusively used and occupied by such corporation and not exceeding in value fifteen thousand dollars, shall be exempt from taxation.
Here is a general provision of the Tax Law which limits exemption of real property of an incorporated association of present or former volunteer firemen to fifteen thousand dollars in value, while the local act of 1859 (supra), relating to Watertown, exempted the real and personal estate of the fire department without limitation as to value.
If it were a material question as to the effect the Tax Law has upon the exemption of volunteer firemen from taxation in the city of Watertown this provision might form the basis of an argument as to what extent former exemptions survived, but in the view we take no such question is presented.
The act of 1897 (supra) is a revision of the charter of the *Page 412 
city of Watertown, and provides in section 315 that all exemptions now allowed to members of the fire department shall cease except as herein provided. It then goes on to enact that all exempt firemen now entitled to exemption from taxation shall continue to be entitled to such exemption as is now provided by law; and as to the active members of the volunteer fire department who joined prior to the passage of this act, they are entitled to exemption according to a certain scale, based on time of service, as appears by the section already quoted above. As to the exempt firemen of the city of Watertown who were entitled to exemption at the time this revised charter was enacted, they stand upon the exemptions in the statutes to which reference has already been made, and if there are any active members of the volunteer fire department who joined the same prior to the passage of this act they are subject to the graded exemptions.
It is argued that this last expression of the legislative will in the act of 1897 discloses the intention of the lawmakers to extend the five hundred dollars assessment to county and state taxation. We are unable to find anything in this last enactment, or in any of the acts that have preceded it, to justify such a conclusion. We are of opinion, as already stated, that the general language employed in all of these acts indicates an intention on the part of the legislature to confine the exemption and assessment to municipal taxation, that being the subject with which it was dealing.
The system of taxation for municipal purposes is distinct and independent of that for county or state purposes. (Mayor, etc.,of Troy v. Mutual Bank, 20 N.Y. 387.) Chief Judge JOHNSON, writing in this case, referred to the decision in AmericanTransportation Co. v. City of Buffalo, reported in foot note to his opinion, saying: "It was held in the case alluded to, that the two systems of taxation, the one for municipal purposes and the other for county and state purposes, are distinct and independent; that the latter species of taxation forms the subject of the general provisions of the Revised Statutes relating to taxes, and that municipal taxation *Page 413 
is governed by the rules prescribed in the Revised Statutes, and the laws amendatory thereof, only so far as by the provisions of the laws imposing and regulating municipal taxation, they are either expressly or impliedly adopted." It was further held that the right of commutation given to certain corporations by chapter 654 of the Laws of 1853 extended only to taxes levied by the boards of supervisors, notwithstanding the general language of the statute and strenuous argument to the contrary. There was in this statute language which it was argued entitled them to exemption from general taxation. The act cited is entitled "An act to amend the fourth title of the thirteenth chapter of the first part of the Revised Statutes, entitled Regulations concerning the assessment of taxes on incorporated companies, and the commutation or collection thereof." A portion of the first section of this act refers to the mode of making out the tax list, which is immaterial at this time. It then proceeds to amend section nine of the Revised Statutes, in the chapter and part referred to, as follows: "If the president or other proper officer of any incorporated company named in the assessment roll shall show to the satisfaction of the board of supervisors, at their annual meeting, within two days from the commencement thereof, by the affidavit of such officer, to be filed with the clerk of the board, that such company has not been, during the preceding year, in the receipt of net annual profits or clear income equal to five per cent on the capital stock of any such company paid in or secured to be paid in, after deducting from the amount of their capital stock the assessed value of their real estate, such company shall be entitled to commute for theirtaxes on such capital stock by paying directly to the treasurer of the county in which the business of such company is transacted, etc. * * *"
The situation presented in this case is similar in principle although the facts are different. The inquiry is whether the legislature, when dealing with the matter of municipal exemptions in a private statute relating to the subject of relief from assessments as a reward for services rendered, intends, when *Page 414 
using only general language, to embrace county and state taxation. If this be the true construction, then every village and city in this state would be entitled to demand of the legislature an act imposing upon the various counties and the state itself the burden of rewarding its local fire department by general assessment exemptions.
It is a well-recognized principle that the general policy of this state in regard to taxation is to tax all property which is within it and which receives protection from its laws and their enforcement. (People ex rel. Young v. Willis, 133 N.Y. 383.)
In People ex rel. Manh. F. Ins. Co. v. Commissioners ofTaxes (76 N.Y. 64, 73) it was said by CHURCH, Ch. J.: "True the legislature has the right to determine what may be and what may not be taxed of the property of these corporations, but exemptions are not favored and cannot be established by doubtful implication. Taxation is the rule and exemption is the exception, and must be clearly established."
In People ex rel. Twenty-third St. R.R. Co. v. Commissionersof Taxes of N.Y. (95 N.Y. 554, 556) Judge EARL said: "It is the general purpose of the statutes relating to assessment and taxation, to secure an assessment upon all property, real and personal, at its actual value, and they must be construed and enforced with this purpose constantly in view. An intent to exempt any property, or any portion of the value of any property, from taxation must not be presumed, but must be found plainly expressed in the statute."
This principle applied to the case at bar leads to the conclusion that the legislature in providing for exemption from assessment in a certain amount as a reward for services rendered by the volunteer firemen of the municipality of Watertown, had in contemplation municipal taxation when it employed general language, and that we are not at liberty to hold otherwise in the absence of a provision authorizing it in express terms.
It is argued on behalf of the relator that the case of Peopleex rel. Pratt Institute v. Assessors of Brooklyn *Page 415 
(141 N Y 476) is on all fours with this case, and must compel a decision in his favor unless we are prepared to overrule it. That case is clearly distinguishable from the one before us. The Pratt Institute was incorporated for the purpose of establishing in the city of Brooklyn an educational institution in which persons of both sexes were to be taught various branches of useful and practical knowledge, and through which advantages might be offered for mental improvement in the establishment of lectures, art collections, etc. It was also provided in the act that "Any property in the city of Brooklyn actually occupied and used for the purposes aforesaid, or the revenues of which are exclusively devoted to the purposes aforesaid, shall not be subject to local taxation; but this exemption shall not apply to any property in excess of the value of three million of dollars."
It was the duty of the court in the case cited to seek after the intention of the legislature. The Pratt Institute was a well-known seminary of learning, gathering its pupils of both sexes not only from the city of Brooklyn, but from the county of Kings and other localities. Judge GRAY said: "We think it very clear that the intention of the legislature was to exempt this corporation from all taxation, save for state purposes. The term `local' as applied to taxation would ordinarily be used, and would be generally so understood, to distinguish it from that taxation which is general and for the whole state. As to the state, all taxation is local which is not for the common benefit of its citizens, but only for those residing in a political subdivision or section. When the legislature confers upon a corporation exemption from local taxation its apparent object would fail of attainment if the locality from which it takes away the power to tax be limited to the municipality within which the property is situated; for the property would still be left subject to a local taxation for county purposes. That would not be a reasonable nor a logical view of the legislative act. * * * In our judgment this institution was given exemption from all taxation at the hands of local authorities for the purposes of either the city or the county, *Page 416 
and was only liable to assessment for what might be due in the state."
It will be observed that the question to be determined in the case cited was the meaning of the words "local taxation;" and it was conceded that the institute was not exempt from state taxation. Judge GRAY further said: "The legislature had in view a proposal to establish this beneficent institution in the city of Brooklyn, with all the benefits which would result to the community in that section of the state, and intended that its property, if acquired and used in that city for the corporate purposes, should not be taxed except only for state purposes." It is, therefore, obvious that the case cited has no application whatever to the one at bar. The statement in the opinion that all taxation is local, which is not for the common benefit of its citizens, but only for those residing in a political subdivision or section, is peculiarly applicable to the case under consideration. Each act involved in this litigation, beginning with the act of 1831 and including the act of 1897, with the exception of the Tax Law of 1896, is a private act relating either to the village or city of Watertown, or the local fire department thereof; they provide for local bounties for the services of the local fire department of that municipality and cannot be regarded, when construed, as public statutes, or as dealing with county or state taxation.
The order appealed from should be affirmed, with costs.